Zupnick v City of New Rochelle (2019 NY Slip Op 04755)





Zupnick v City of New Rochelle


2019 NY Slip Op 04755


Decided on June 12, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 12, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
JEFFREY A. COHEN
COLLEEN D. DUFFY
LINDA CHRISTOPHER, JJ.


2017-01345
 (Index No. 68504/13)

[*1]Henry D. Zupnick, respondent, 
vCity of New Rochelle, et al., defendants, Matthew C. Rizzetta, et al., appellants.


Rende, Ryan & Downes, LLP, White Plains, NY (Jonathan Reed and Alissa Mendys of counsel), for appellants.
Debra S. Reiser, New York, NY, for respondent.

DECISION & ORDER
In an action to recover damages for personal injuries, the defendants Matthew C. Rizzetta and Daniela Rizzetta appeal from an order of the Supreme Court, Westchester County (Mary H. Smith, J.), dated January 23, 2017. The order, insofar as appealed from, denied those defendants' motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against them.
ORDERED that the order is affirmed insofar as appealed from, with costs.
The underlying facts of this action are summarized in the companion appeal (see Zupnick v City of New Rochelle, _____ AD3d _____ [Appellate Division Docket No. 2016-06645; decided herewith]).
The appellants failed to demonstrate their prima facie entitlement to judgment as a matter of law. Therefore, we need not consider the sufficiency of the papers submitted in opposition (see Alvarez v Prospect Hosp., 68 NY2d 320, 324).
Accordingly, we agree with the Supreme Court's determination denying the appellants' motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against them.
DILLON, J.P., COHEN, DUFFY and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court